 In the Matter Of WEST KENTUCKY COAL COMPANYandUNITED MINEWORKERS OF AMERICA, DISTRICT No. 23AFFILIATED WITH THE CIOCaseNo. R-3375.-Decided January 3, 1942Investigation and Certification of Representatives:stipulation for certificationon consent election.Mr. James G. Wheeler,of Paducah, Ky., for the Company.Mr. Ed J. Morgan,of Madisonville, Ky., for the United.Mr. Robert N. Cook,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn March 5, 1941, and May 9, 1941, the United Mine Workers ofAmerica, District No. 23, affiliated with the Congress of IndustrialOrganizations, herein called the United, filed with the Regional Di-rector for the Eleventh Region (Indianapolis, Indiana) a petitionand amended petition, respectively, alleging that a question affectingcommerce had arisen concerning the representation of employees oftheWest Kentucky Coal Company, Earlington, Kentucky, hereincalled the Company, engaged in the mining of coal, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On November 14, 1941, the National LaborRelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon due notice.On November 11,1941, the Company, the United, and the Regional Director enteredinto a "STIPULATION FOR CERTIFICATION ON CONSENT ELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on November 26, 1941, under the direction and supervision ofthe Regional Director,-among all production employees of the Com-38 N. L.R. B., No. 3.10- WEST KENTUCKY COAL COMPANY11pany working at Mines Nos. 2, 8, 10, North Diamond 1 and 2, andHecla, but excluding executive, sales and clerical employees, superin-tendents,mine foremen, section foremen, room bosses, face bosses,top bosses, entry bosses, electricians and mechanics in supervisorycapacity, all other supervisory employees, and "guards" or "watch-men," to determine whether or not they desire to be represented by theUnited as the exclusive representative for the purposes of collectivebargaining.On December 1, 1941, the Regional' Director issued andduly served upon the parties an Election Report on the ballot.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total on eligibility list_____________________________________ 1607Total ballots cast__________________________________________ 1413Total valid votes cast______________________________________ 1402Total votes cast for United Mine Workers of America, DistrictNo. 23, affiliated with the CIO____________________________ 622Total votes cast against United Mine Workers of America,District No. 23, affiliated with the CIO_____________________ 780Total blank ballots_________________________________________0Total void ballots_________________________________________2Total challenged ballots____________________________________9No objections to the conduct of the election or to the Election Reporthave been filed by any of the parties.Since the counting of the challenged ballots is not essential todetermine the results of this election, it is unnecessary to rule uponthem.The results of the election show that no representative has beenselected by a majority of the employees in the appropriate unit.Thepetition of the United Mine Workers of America, District No. 23, forinvestigation and certification of representatives of employees ofWest Kentucky Coal Company, Earlington, Kentucky, will thereforebe dismissed.Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS of FACT1.A question affecting commerce has arisen concerning the rep-resentation of employees of West Kentucky Coal Company, Earling-ton,Kentucky, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2.All production employees working at Mines Nos. 2, 8, 10, NorthDiamond 1 and 2, excluding executive, sales and clerical employees,superintendents,mine foremen, section foremen, room bosses, facebosses, top bosses, entry bosses, electricians and mechanics in super- 12DECISIONSOF NATIONALLABOR RELATIONS BOARDvisory capacity; all other supervisory employees, and. "guards" or"watchmen," constitute a unit appropriate for the purposes of cot-'lective bargaining within the meaning of Section 9 (b) of the Act.,ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of employees of West Kentucky Coal Coin-pany, Earlington, Kentucky, filed by the United Mine Workers ofAmerica, District No. 23, affiliated with the CIO, be, and it herebyis,dismissed.